Name: 86/56/EEC: Commission Decision of 12 February 1986 amending Decision 73/426/EEC on the Advisory Committee on Hops
 Type: Decision
 Subject Matter: plant product;  EU institutions and European civil service
 Date Published: 1986-03-11

 Avis juridique important|31986D005686/56/EEC: Commission Decision of 12 February 1986 amending Decision 73/426/EEC on the Advisory Committee on Hops Official Journal L 068 , 11/03/1986 P. 0019 - 0019*****COMMISSION DECISION of 12 February 1986 amending Decision 73/426/EEC on the Advisory Committee on Hops (86/56/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, as a result of enlargement, in order to maintain a balanced regional representation in the Joint Working Party set up under the Advisory Committee on Hops, pursuant to Commission Decision 73/426/EEC (1), as last amended by Decision 83/77/EEC (2), the number of members of the Working Party should be increased, HAS DECIDED AS FOLLOWS: Article 1 In Article 5 (1) of Commission Decision 73/426/EEC, the number 'six' is hereby replaced by 'seven'. Article 2 This Decision shall enter into force on 12 February 1986. Done at Brussels, 12 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 355, 24. 12. 1973, p. 53. (2) OJ No L 51, 24. 2. 1983, p. 34.